Appeal from a judgment of the Niagara County Court (Sara S. Farkas, J.), rendered April 22, 2014. The judgment convicted defendant, upon his plea of guilty, of attempted criminal sexual act in the first degree and attempted course of sexual conduct against a child in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted course of sexual conduct against a child in the first degree (Penal Law §§ 110.00, 130.75 [1] [a]) and attempted criminal sexual act in the first degree (§§ 110.00, 130.50 [1]). Contrary to defendant’s contention, the record establishes that he knowingly, voluntarily and intelligently waived his right to appeal {see generally People v Lopez, 6 NY3d 248, 256 [2006]), and that valid waiver forecloses any challenge by defendant to the severity of the sentence {see id. at 255; see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]). We note, however, that both the certificate of conviction and the uniform sentence and commitment form incorrectly recite that defendant was convicted of criminal sexual act in the first degree rather than an attempt to commit that crime. The certificate of conviction and the sentence and commitment form must therefore be amended to correct that clerical error {see People v Oberdorf, 136 AD3d 1291, 1292-1293 [2016]).
Present — Whalen, P.J., Smith, Lindley, NeMoyer and Scudder, JJ.